Title: From David Humphreys to Timothy Pickering, 9 February 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters Feby 9 1781
                        
                        The present season being very favorable to the transportation of Logs for raffts to support the Chain—the
                            General wishes attention may be paid to this Matter. I am Dear Sir Your Most Obedt Humble Servant
                        
                            D. Humphrys
                            A.D.C.
                        
                    